Name: Commission Regulation (EEC) No 1617/86 of 26 May 1986 correcting Regulation (EEC) No 1517/86 amending Regulation (EEC) No 3217/85 increasing to 800 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 86 Official Journal of the European Communities No L 142/29 COMMISSION REGULATION (EEC) No 1617/86 of 26 May 1986 correcting Regulation (EEC) No 1517/86 amending Regulation (EEC) No 3217/85 increasing to 800 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened opinion to the Management Committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3217/85 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 3826/85 (4), Whereas Commission Regulation (EEC) No 1517/86 (^ amended Regulation (EEC) No 3217/85 (6) by increasing to 800 000 tonnes the quantity of barley held by the United Kingdom intervention agency for which a stan ­ ding invitation to tender for export has been opened ; Whereas a check showed that the quantities in the Annex thereto do not tally with the measures submitted for an Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 21 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 118 , 7 . 5. 1986, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 371 , 31 . 12. 1985, p. 1 . Is) OJ No L 132, 21 . 5 . 1986, p. 21 . k OJ No L 305, 16 . 11 . 1985, p. 38 . 28 . 5. 86No L 142/30 Official Journal of the European Communities ANNEX ANNEX I (tonnes) Place of storage Quantity North 241 635 Midlands/East 359 659 South 198 706'